     Case 5:16-cv-00073 Document 91 Filed on 07/18/19 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

UNITED STATES OF AMERICA,               )
          Plaintiff,                    )
                                        )                   Case No. 5:16-CV-00073
v.                                      )
                                        )
EDWARD S. FLUME, JR.,                   )
           Defendant.                   )
                                        )
and                                     )
                                        )
FIDELITY INVESTMENTS,                   )
NATIONAL FINANCIAL SERVICES, LLC., and, )
BBVA COMPASS,                           )
           Garnishees.                  )

        UNITED STATES’ MOTION FOR FINAL ORDER OF GARNISHMENT
                       TO FIDELITY INVESTMENTS

       The United States moves for a Final Order of Garnishment regarding the Writ of

Garnishment served on Fidelity Investments. The United States states as follows:

       The United States served a pre-judgment Writ of Garnishment on Garnishee, Fidelity

Investments on May 9, 2016. See Dkt. #8

       Pursuant to the Writ, the Garnishee Fidelity Investments answered the Writ, which was

filed on June 15, 2016. See Dkt. #17-2. Fidelity Investments stated that it has in its possession,

custody, or control, earnings belonging to Edward Flume and/or Martha Flume and Wilshire

Holdings, Inc., in the aggregate amount of $59,416. The United States is entitled to the funds.

       Defendant, Martha Flume and Wilshire Holdings, through Edward Flume, were served

 with notice of the garnishment proceedings and Garnishee’s answer. They have not requested

 a hearing or claimed exemptions. On July 9, 2019, the Court entered judgment against Edward

 S. Flume, Jr., in the aggregate amount of $622,586.63.



                                                1
    Case 5:16-cv-00073 Document 91 Filed on 07/18/19 in TXSD Page 2 of 3



       Thus, the matter is ripe for a final order of garnishment. 28 U.S.C. § 3205(c)(7)

provides that if no hearing is requested within the required time period (20 days from receipt of

the answer), the Court shall enter an order directing the garnishee as to the disposition of the

judgment debtor’s nonexempt interest in the garnished property. More than 3 years have

passed since Garnishee filed its Answer.

       WHEREFORE, all conditions necessary for a Final Order of Garnishment pertaining to

the nonexempt property belonging to or due Edward S. Flume, Jr., have been met and the

United States moves for entry of the Final Order of Garnishment to Fidelity Investments.



                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney General

                                            /s/ Herbert W. Linder
                                            HERBERT W. LINDER
                                            Ohio Bar No. 0065446
                                            Attorney, Tax Division
                                            Department of Justice
                                            717 N. Harwood, Suite 400
                                            Dallas, Texas 75201
                                            (214) 880-9754
                                            (214) 880-9774 (facsimile)
                                            Herbert.W.Linder@usdoj.gov

                                            ATTORNEYS FOR UNITED STATES




                                               2
     Case 5:16-cv-00073 Document 91 Filed on 07/18/19 in TXSD Page 3 of 3



                             CERTIFICATE OF CONFERENCE

         Pursuant to Local Rule 7.1, on July 11, 2019, I conferred with David Rodriquez, counsel
for Defendant, Edward Flume and R. Spencer Shytles counsel for BBVA Compass regarding the
relief sought in this Motion. Mr. Shytles responded that he is not opposed to the relief sought by
the Motion. I have contacted Mr. Rodriquez on several occasions by email and phone but, have
not heard back as to whether he is opposed to the Motion.

                                             /s/ Herbert W. Linder
                                             HERBERT W. LINDER


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 18, 2019, that the United States’ Motion for Final Order of
Garnishment to Fidelity Investments was served electronically through the Clerk’s ECF system
or regular mail to the following:

David Rodriquez
921 Proton Rd.
San Antonio, TX 78258

R. Spencer Shytles
1401 Burnham Dr.
Plano, TX 75093
Attorney for BBVA Compass

        and I hereby certify that I have mailed by United States Postal Service the document to
 the following non-CM/ECF participants:

 Martha Flume
 220 N. Zapata Hwy 11, PMB 1017
 Laredo, TX 78043


                                             /s/ Herbert W. Linder
                                             HERBERT W. LINDER




                                                3
